Order filed April 2, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00885-CV
                                  ____________

      LESLIE TAYLOR AND ALFONSO KENNARD, JR., Appellants

                                       V.

  AL DAVIDSON; AMERICAN POSTAL WORKERS UNION, ALF-CIO,
       LOCAL 185; DEA ALBERTSON; COREY JASPER; BARBARA
            VAUGHNS; AND DIANN SCURLARK, Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-11524

                                    ORDER

      The notice of appeal in this case was filed November 1, 2009, on behalf of
Leslie Taylor, plaintiff below, and her counsel, Kennard Law, P.C. It is brought
from an order signed October 2, 2019, denying “Plaintiff’s Bill of Review and
Motion for Reconsideration.” The subject of the motion was the trial court’s order
of July 18, 2019, awarding attorney’s fees and sanctions “against Plaintiff and
Plaintiff’s attorney Alfonso Kennard, Jr.”

      On February 12, 2020, a brief was filed on behalf of Kennard as appellant.
The brief states Kennard is no longer representing Taylor. No motion to withdraw
as counsel for Taylor had been filed.

      On February 20, 2020, this court issued an order for Kennard to comply with
Texas Rule of Appellate Procedure 6.5. No response has been filed.

      Lead counsel for appellant has not filed a brief on her behalf and purports
not to represent appellant Taylor. However, lead counsel has also not filed a
motion to withdraw. See Tex. R. App. 6.1(a); 6.5.

      Accordingly, we order Alfonso Kennard, Jr., to file, no later than twenty
days after the date of this order, either (1) a motion to withdraw that complies with
Texas Rule of Appellate Procedure 6.5 or (2) an appellant’s brief on behalf of
Taylor. Further, we order the clerk of this court to send a copy of this order to
appellant Taylor. If no appropriate response is filed by the deadline, the court may
dismiss appellant Kennard from the appeal.




                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.